DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortes Guasch (US 5454290).
In regard to Claim 1;
Cortes Guasch teaches a plunger assembly (Fig. 1, Item 6 – “stop”) for a power steering system (Col. 2, Lines 9-12), comprising a plunger disposed within and longitudinally movable (Col 2. Line 32) along a plunger passageway (Fig. 1, Item 7 – “axial housing”) in a housing (Fig. 1, Item 1 – “casing”) of the power steering system; a tappet (Col 3, Lines 5-7, Fig. 2, Item 12 - “Bearing bush”) disposed within and longitudinally movable (Col 3, Lines 7-10) along a port (Fig. 2, Item 10 – “Bore”) defined by the housing (Fig 1, Item 7 – “axial housing” considered to be in conjunction with .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cortes Guasch (US 5454290) and further in view of Sheppard (US 5,803,201.)
Cortes Guasch teaches a power steering system (Fig. 2), comprising: a housing having a chamber body (Fig. 2, Item 3) and a bearing cap (Fig. 2, Item 7 – “Housing” cooperates with elements 1 & 2 to form chamber) attached to the chamber body to define a chamber, the bearing cap having a plunger passageway (Fig. 2, Item 7 – “housing” holds “stop” element 6) and a port (Fig. 2, Item 10 – “Bore”) disposed at an angle (Port depicted as approximately orthogonal to the assembly) with respect to the plunger passageway, the plunger passageway communicating with the chamber and the port communicating (Col 2., Lines 35-39, Fig 2, Items 7 & 10)  with the plunger passageway and an area exterior (Fig.2) of the power steering system; a piston (Fig 2, Item 2) disposed in the chamber; and a plunger assembly including a plunger disposed within and longitudinally movable (Col 2. Line 32) along the plunger passageway and a tappet disposed within and longitudinally movable (Col 3, Lines 7-10) along the port. It is noted that Cortes Guasch is directed to hydraulic power assist technology (see for instance Col. 1, lines 14-30) however does not show the entire environment and therefore does not disclose a steering shaft (see annotated diagram below) extending through the bearing cap and into the chamber; rotational movement of the steering shaft moving the piston along the chamber.  
Sheppard teaches that on a hydraulic power assist steering mechanism (Fig. 1, Item 10), a steering shaft (Item 22) extending through a bearing cap (Item 18) and into a chamber (Item 14); rotational movement of the steering shaft moves the piston along the chamber (Col. 3, Lines 1-6).  Sheppard uses power assist structure to provide a mechanism for the input of the steering wheel to get to the wheels. (Col. 1, Lines 10-15)
Based on the teaching of Sheppard, It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to include with 
Allowable Subject Matter
Claims 2-13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art lacks structure of a plunger assembly, namely; “the bearing cap having a plunger passageway and a port disposed at an angle with respect to the plunger passageway,” in conjunction with the limitation of the “…movement of the tappet to the stop imparting longitudinal movement of the plunger along the plunger passageway into an extended position in which the plunger extends a furthest distance into the chamber…”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Power steering stroke limiters of interest are cited on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611